DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 01/03/2022 is acknowledged. Claims 17-20 are withdrawn from consideration as being directed to a non-elected invention. 

Claim Objections
Claims 1, 4, 10-12, and 15 are objected to because of the following informalities.
Claim 1: Applicant is suggested to amend “the catalyst” at line 5 to state “the solid acid catalyst” to be consistent with “a solid acid catalyst” at line 3.
Claim 1: The limitation “the range” at line 9 lacks antecedent basis and should state “[[the]] a range.”
Claim 4: Applicant is suggested to amend “the catalyst” at line 1 to state “the solid acid catalyst” to be consistent with the corresponding limitation in claim 1.
Claim 4: The limitation “the crystallized product” at line 6 lacks antecedent. Applicant is suggested to add -- to form a crystallized product -- at the end of line 5.
heteroatom-modified HMCM-22 type molecular sieve” to be consistent with the corresponding recitation at line 12.
Claims 10-11: Applicant is suggested to replace the equal sign, (=), with -- is --.  
Claim 12: Applicant is suggested to amend “the catalyst” at lines 1 and 2 to state “the solid acid catalyst” to be consistent with the corresponding limitation in claim 1.
Claim 15: Applicant is suggested to replace “i.e.,” with – including --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “HMCM-22 type molecular sieve” at line 5. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. MPEP 2173.05(b) III. E. For the purpose of examination, the limitation is interpreted as “HMCM-22 
Claims 2-16 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

controlled by arranging five temperature states. It would appear that the regeneration process involves increasing the temperature from an initial temperature to four sequential temperatures, wherein each temperature increase from one temperature to an arriving temperature is controlled to be at a particular ramp rate, distinct from ramp rates in other temperature increases, and wherein each of the arriving temperatures is maintained for a particular time, distinct from maintaining times in other temperature increases (Spec., [0039]). For the purpose of examination, claim 12 is interpreted in conjunction with the recitation of claim 15, which appears to be the broadest reasonable scope supported in the instant application with respect to the temperature stages, ramp rates, and durations for arriving temperatures. 
Claims 13-16 are also rejected under 35 U.S.C. 112(b) by virtue of their depending upon claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US Pub. 2003/0028060 A1; hereinafter “Dandekar”), as evidenced by Rubin et al. (US Pat. 4,954,325, cited in IDS dated 04/21/2021; hereinafter “Rubin”).
Regarding claim 1, Dandekar discloses a process for producing a long-chain alkylbenzene compound by reacting an alkylatable aromatic compound with an alkylating agent in the presence of an alkylation catalyst, wherein the suitable alkylatable aromatic compounds include benzene, toluene, and xylene, the suitable alkylating agents include C6-C11 alkenes, and the alkylation catalyst is MCM-22 molecular sieve comprising phosphorus ([0001], [0015], [0020], [0026]-[0028]). Furthermore, it is well known in the art that MCM-22 molecular sieve is preferably in hydrogen form for certain hydrocarbon conversion reactions, i.e., H-MCM-22, by replacing sodium cations of the as-synthesized material with hydrogen ions, as evidenced by Rubin (col. 3, lines 2-6; col. 6, lines 39-48; please note that the Rubin reference is incorporated in Dandekar)
Dandekar does not explicitly disclose that the molar ratio of silicon atoms to phosphorus in the catalyst is in a range of 1:0.01-0.03.
2O3:(n)YO2 wherein X is a trivalent element, preferably aluminum, Y is a tetravalent element, preferably silicon, and n is usually from about 10 to about 150 (see Rubin, col. 2, lines 40-51). Considering the amount of silica atoms in the MCM-22 molecular sieve and the content of phosphorus relative to the final catalyst, i.e., a catalyst comprising MCM-22 and phosphorus, Dandekar is interpreted to teach that the molar ratio of silicon atoms to phosphorus in the catalyst overlaps with the claimed range of 1:0.01-0.03. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05 I. Therefore, the claimed molar range of Si to P in the catalyst is considered prima facie obvious.

	Regarding claim 2, Dandekar discloses that the alkylation reaction is carried out in a fixed bed reactor under reaction conditions including a temperature of from about 0°C to about 500°C, a pressure of from about 0.2 to about 250 atmospheres (i.e. 0.02-25.33 MPa), and a weight hourly space velocity of between about 0.1 and 500 hr-1 ([0039]). The claimed temperature range of 100-300 °C and pressure range of 1-5 MPa fall inside the corresponding ranges disclosed in Dandekar and are considered prima facie obvious. Furthermore, considering the wide range of the weight hourly space velocity disclosed in Dandekar, the claimed liquid hourly space velocity of 0.1-5 hr-1 is considered to fall within the range of Dandekar and is prima facie obvious.

	Regarding claim 3, Dandekar discloses that the molar ratio of the alkylatable aromatic compound to alkylating agent ranges from about 0.1:1 to about 50:1, which renders obvious the claimed range of from 1 to 30.

Regarding claims 4-10, while Dandekar suggests adding phosphorus to the porous crystalline material (zeolite) ([0030]), the reference does not explicitly disclose that the phosphorus is added prior to the crystallization step, i.e., Dandekar does not explicitly disclose that the method for preparing the catalyst includes formulating a precursor mixture solution, which contains a heteroatom modifier (phosphorus), wherein the solution is subjected to a hydrothermal crystallization. However, it is noted that the claimed limitation “the catalyst is prepared by a method comprising the following steps” is considered a product-by-process If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Dandekar discloses a catalyst comprising H-MCM-22 modified with phosphorus having a molar ratio of silicon atoms to phosphorus that overlaps with the claimed range, it can be said that the catalyst taught by Dandekar is the same catalyst as the one claimed in claims 4-10, absent evidence to the contrary.

	Allowable Subject Matter
Claims 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches the claimed method for producing long-chain alkylbenzene as recited in claim 4, wherein the method is further characterized that the molar ratio of the silicon source, aluminum source, heteroatom modifier, pH regulator, organic template agent and water, SiO2:Al2O3:OH-:M:TA:H2O, is 1:0.01-0.1:0.1-0.5:0.01-0.03:0.3-0.6:20-50, as recited in claim 10, or 1:0.05-0.08:0.2-0.3:0.01-0.02:0.4-0.5:30-40, as recited in claim 11, where SiO2 represents the silicon source calculated by SiO2, Al2O3 2O3, OH- represents the pH regulator calculated by OH-, TA represents the organic template agent, and M represents the heteroatoms in the heteroatom modifier. Particularly, the instant specification shows that the alkylation using catalysts prepared in accordance with the above molar ratios of the raw materials (precursors), especially the SiO2:M molar ratio, prior to the hydrothermal crystallization step, result in relatively high olefin conversion, alkylbenzene selectivity, 2-position alkylbenzene selectivity, and stability, which are considered unexpected results over the prior art teachings (Spec., [0109]-[0112]). 
Furthermore, no prior art of record, individually or in combination, teaches the claimed method for producing long-chain alkylbenzene as recited in claim 1, wherein the method is further characterized that, after the activity of the solid acid catalyst decreases, the catalyst is regenerated by using an oxygen-containing inert gas, wherein the regeneration is operated by increasing the temperature from room temperature to four sequential temperatures, 200°C, 350°C, 450°C and 520°C, wherein the temperature ramp rate from room temperature to 200°C is controlled at 10-40 °C/h, and the temperature is maintained at 200°C for 5-12h; the temperature ramp rate from 200°C to 350°C is controlled at 15-25°C/h, and the temperature is maintained at 350°C for 5-12h; the temperature ramp rate from 350°C to 450°C is controlled at 10-30°C/h, and the temperature is maintained at 450°C for 5-12h; the temperature ramp rate from 450°C to 520°C is controlled at 5-15°C/h, and the temperature is maintained at 520°C for 5-10 h, as recited in claims 12 and 15 (see the 112(b) rejection of claim 12 for the inclusion of claim 15 in interpreting claim 12).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772